RED MANN, Judge
(concurring).
C.C.P. 928 should be interpreted as consistent with, rather than as overriding, C.C.P. 2002(1); and Nicosia v. Guillory is not controlling because the incapacity of insanity, unlike that of minority, is not cured by the coming of one’s birthday.
Nevertheless, a spouse who is not so notoriously insane (and therefore incompetent within C.C.P. 2002(1)) as to be recognizably incompetent to hire a lawyer in his or her own, behalf (especially to plead mental difficulty) is sane enough to voluntarily separate from the other spouse, and sane enough to stand in judgment.
For lack of an allegation that the separation-suit lawyers were not employed by and did not represent the wife, the recon-ventional demand does not state a cause of action.